DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Response dated 1/4/22
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Guduru et al (Magneto-electric Nanoparticles to Enable Field-controlled high-Specificity Drug Delivery to Eradicate Ovarian Cancer Cells; Scientific Reports; 3:2953) in view of Tolbert et al (US 2014/0197910 hereafter Tolbert) and Flynn et al (US 8,118,754 hereafter Flynn)
Guduru discloses a system for achieving high-specificity killing a target cell comprising magneto-electric Nano-Particles (MENP), injecting said particles and an apparatus for applying a magnetic field to the particles to generate an electric field (abstract, page 2).  The magnetic field can be modulated to affect the delivery of the particles to the specific cells (page 3). The magnetic field controls the application of the MENP to the cells and how deeply they penetrate where the non-target cells are left unharmed (page 3, 4).
While the reference discloses a system for injecting and killing cells with nanoparticles in the body, the reference is silent to the specific piezoelectric effects on the nanoparticles.  The use of applying a magnetic field to magneto electric nanoparticles effect these properties is known in the art as seen in the Tolbert.
Tolbert discloses a system for manipulating the magnetic properties of nanoparticles by the application of an electric or magnetic field [abstract]. The magneto electric nanoparticles are exposed by a system to a magnetic field, they generate an electric field and at least piezoelectric properties [0011-0012].  This system allows for precise control of nanoparticulate systems using noninvasive energy and it would have been obvious to apply this system to the targeting system of Klingerbeck as they solve the same problem and Tolbert provides enhanced control. 
While the reference discloses a system for injecting magnetic nanoparticles into the body, it is silent to the specific injection apparatus comprising a needle. The use of magnetic needles and wires is known in the art as seen in the Flynn patent.
Flynn discloses a system for the delivery of magnetic nanoparticles to the body using a magnetic needle with a guidewire (abstract. Figure 3). The magnetic needle structure further comprises an electromagnet and guide wire (Figure 2, 6). The magnetic needle is used to apply superparamagnetic nanoparticles solid tumors through a central opening (col. 6, lin. 25-31). After injection, other surrounding tissues are unaffected by the magnetic particles, while exhibiting their own ferromagnetism when they are exposed to a sufficiently large magnetic field (col. 6, lin. 45-60).  External magnetic coils can be applied to concentrate the nanoparticles at the tumor site once they are delivered (col. 9, lin. 35-
With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable means of targeting and disrupting solid tumors in the body.  The systems of Tolbert would have been applied to Klingerbeck in order to provide precise control of nanoparticles as the particles are similar and Tolbert establishes the level of skill in the art regarding manipulating such ferromagnetic particles via magnetic fields from external sources. It would have been obvious to follow the suggestions of the Guduru to include a magnetic injection component to deliver the magnetic nanoparticles as seen in the Flynn patent. One of ordinary skill in the art would have been motivated to combine the prior art as they solve the same problem.
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/4/22, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the above recited rejection.
Allowable Subject Matter
Claims 10-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618